Citation Nr: 1524809	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-25 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from June 1973 to February 1975.  The current matter case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  An unappealed August 2010 rating decision denied entitlement to service connection for PTSD and denied reopening entitlement to service connection for a psychiatric condition.  

2.  The evidence associated with the claims file subsequent to the August 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

3.  An acquired psychiatric disability had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying service connection for PTSD and denying reopening a claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 
3.  An acquired psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, a March 1985 rating decision denied entitlement to service connection for mental problems based on a finding that there was no evidence that a ratable psychiatric condition was first diagnosed in and existed since service.  The Veteran did not appeal that decision.  An August 2010 rating decision denied entitlement to service connection for PTSD based on a finding that the evidence did not show that the Veteran had PTSD as a result of an in-service stressor.  The August 2010 rating decision also denied reopening the claim of entitlement to service connection for a psychiatric condition based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.   

Pertinent evidence of record at the time of the August 2010 rating decision included the Veteran's service treatment records (STRs), which showed that the Veteran reported depression, excessive worry, sleep impairment, and nervous trouble at the time of his February 1975 discharge examination; his statements that he had experienced mental health difficulties since his time in active service; VA educational assistance benefits records showing that he has been receiving mental health treatment since at least 1983; a September 2009 VA examination report showing him to have current diagnoses of major depressive disorder and anxiety disorder; and, statements from him in which he identified a number of potential in-service PTSD stressors.  

Pertinent evidence received since the August 2010 rating decision includes a  December 2011 VA examination report in which the examiner diagnosed major depressive disorder and anxiety disorder and opined that the Veteran's situational stressors, including the death of his father and illness of his mother, were significant factors in his development of his diagnosed mental health disabilities.   

The Board finds that the December 2011 VA examination and opinion report is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disability is warranted.

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has an acquired psychiatric disability that had its onset while he was in active service.  Specifically, he has identified several events during active service that precipitated his development of mental health problems, to include the death of his father while he was in training and the severe illness of his mother while he was serving overseas in the Republic of Korea.  The Board notes that the Veteran's reports of experiencing mental health problems after the death of his father and illness of his mother have been consistent since his initial claim of entitlement to service connection for a psychiatric disability in 1985.

As noted above, a review of the Veteran's STRs shows that, at his February 1975 discharge examination, he reported experiencing depression, excessive worry, sleep impairment, and nervous trouble.  This was not adequately commented on by the examiner, and the Veteran was not afforded further psychiatric evaluation at that time.  

The Veteran has since reported that he continued to experience mental health problems since his separation from active service.  A review of the post-service records show that he was receiving mental heatlh counseling for depression as early as 1983.  Further, he has reported his substance abuse issues are a result of his ongoing mental health problems.  

The Veteran is competent to report when he first experienced psychiatric symptoms and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.

At a September 2009 VA examination, the Veteran again reported several events that occurred in service and led to his development of mental health problems while in active service, to specifically include the death of his father and his mother's severe illness.  The examiner diagnosed major depressive disorder and anxiety disorder.  However, the examiner did not provide an opinion regarding the etiology of either diagnosis.  

At a December 2011 VA examination, the Veteran again reported first experiencing mental health problems in service and identified both his father's death and his mother's illness as precipitating events.  The examiner confirmed the diagnoses of major depressive disorder and anxiety disorder.  The examiner opined that it was less likely as not that the Veteran's depressive disorder and anxiety disorder were related to the complaints of nervousness, depression, worry, and sleep problems shown at discharge.  Rather, the examiner noted that it was more likely than not that the Veteran's situational stressors, including the death of his father and illness of his mother, were significant factors in the development of his depressive disorder and anxiety disorder. 

In sum, the Veteran has consistently reported that he first began to experience mental health symptoms while he was in active service.  In fact, he reported mental health symptoms at the time of his February 1975 separation examination.  He filed a claim of entitlement to service connection for a mental health disability as early as 1985 and has been receiving mental health counseling since at least 1983.  He has competently and credibly reported that he has continued to experience mental health symptoms since his separation from active service.  He has current diagnoses of depressive disorder and anxiety disorder and the December 2011 VA examiner competently opined that the Veteran's mental health problems are more likely that not related to situational stressors, to include the death of his father and severe illness of his mother while he was in active service.

Based on the foregoing, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


